Citation Nr: 0710434	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for hypertension.  This case 
is also on appeal of an August 2004 rating decision of the 
RO, which denied service connection for PTSD.  

In January 2007, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Acting Veterans Law Judge sitting in Washington, 
D.C.  A transcript of that hearing has been associated with 
the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As to entitlement to service connection for hypertension, in 
statements and testimony, the veteran maintains that less 
than one year after his discharge from service, he was seen 
at the Frank Tejeda VA Outpatient Clinic for treatment to 
control his blood pressure.  He asserts that he was diagnosed 
with hypertension and prescribed medication.  It does not 
appear that the RO has requested VA records dating prior to 
April 2001 from the outpatient clinic in question.  
Therefore, a remand is required to request these records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

In addition, given the fact that the October 2003 VA medical 
opinion as to the origins of the veteran's hypertension was 
provided without the examiner having the benefits of the 
above records, if any such records are obtained while the 
appeal is in remand status, the RO should also obtain an 
addendum to the October 2003 VA examination report.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

As to entitlement to service connection for PTSD, the veteran 
testified that he was initially diagnosed and treated for 
PTSD beginning in 2001 for about six months at Wilford Hall 
Medical Center at Lackland Air Force Base.  Such treatment 
records have not been requested for inclusion in the file.  
Therefore, a remand is required to request these records.  
See 38 U.S.C.A. § 5103A(b); Bell, supra. 

Next, the Board notes that VA outpatient records dated in 
2004 show that the veteran was seen with various psychiatric 
complaints.  It was also noted that he had a history of PTSD.  
His diagnosis in October 2004 was rule out PTSD.  On a 
follow-up visit a month later, his diagnosis was PTSD.  When 
seen in the primary care clinic at the VA in August 2005, a 
PTSD screen was negative.  However, a similar PTSD screen at 
the VA in March 2006 was positive.  

Therefore, a remand is also required to obtain a clarifying 
medical opinion as to whether or not the veteran currently 
has PTSD as defined by the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  See 38 U.S.C.A. § 5103A(d).

In that regard, it is noted that the veteran is employed 
overseas in Afghanistan.  He has missed two prior VA 
examinations, which were scheduled in September 2005 and June 
2006, due to this reason.  At his January 2007 hearing, he 
indicated a willingness to appear for a VA examination but 
stated that he required six months of advance notification of 
a scheduled VA examination so that he could make travel 
arrangements.  Accordingly, when scheduling the VA 
examination, the RO should take into account the veteran's 
scheduling desires.  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following:

1.  The RO/AMC should obtain copies of 
records to include any pharmacy records, 
relevant to evaluation and treatment of 
the veteran for high blood pressure 
problems from the Frank Tejeda VA 
Outpatient Clinic dated from June 1997 to 
April 2001.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

2.  After undertaking the above 
development, if it uncovers any 
additional relevant medical records, the 
RO should forward the claims files to the 
October 2003 VA examiner if available, 
and another examiner if he is not, and 
request an addendum to the examination.  
Specifically, the October 2003 VA 
examiner, or another examiner if he is 
not available, should provide answers to 
the following questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension was caused or 
aggravated by military service?

b.  Is it at least as likely as not 
that hypertension manifested itself 
to a compensable degree in the first 
post-service year?

Note:  The examiner is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  The RO/AMC should obtain copies of 
records relevant to evaluation and 
treatment of the veteran for psychiatric 
problems from Wilford Hall Medical Center 
at Lackland Air Force Base, Texas, dated 
from 2001 to 2002.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

4.  The RO/AMC should, with due concern 
for the veteran's requirement of six 
months' prior notice, arrange for him to 
undergo a VA psychiatric examination for 
the purpose of ascertaining whether or 
not he currently suffers from PTSD as 
defined by the DSM-IV.  The claims 
folders must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After a review of 
the record on appeal and an examination 
of the veteran, the physician should 
provide answers to the following 
questions:

a.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) the 
veteran has PTSD as defined my DSM-
IV.  

b.  If PTSD is diagnosed, the 
examiner should clearly identify the 
claimed event/s that is/are 
considered stressors supporting the 
diagnosis, and the examiner should 
fully explain why such stressors are 
considered sufficient under the DSM-
IV. 

Note:  The examiner is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner should also comment of 
the conflicting diagnoses found in 
the claims files.

A complete rationale for the 
opinions should be provided.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), such as providing 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
in accordance with the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

6.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the last SSOC and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

